Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 22, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

        On April 10, 2015, relator filed a petition for writ of mandamus which was denied in an
opinion issued April 29, 2015. Relator filed a supplemental petition for writ of mandamus with a
brief in support and additional record materials not provided with the initial mandamus petition
on June 15, 2015. Relator complains of the trial court’s failure to consider and rule upon pending
motions in the underlying proceeding. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the
supplemental petition for writ of mandamus in this court no later than July 8, 2015. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           Relator’s request for temporary relief is DENIED.

           It is so ORDERED on June 22, 2015.


                                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court, Dimmit County, Texas, the Honorable Francisco G. Ponce presiding.